PER CURIAM.
We affirm the order granting summary judgment in favor of the appellee, Charles Henry Damsel, Jr. It is undisputed that the appellant, Richard C. Lussy (“Lussy”), failed to commence this action prior to the expiration of the statute of limitations. Thus the trial court properly found Lus-sy’s suit for legal malpractice barred by the two-year statute of limitations. See § 95.11(4)(a), Fla. Stat. (2004); Slapikas v. Llorente, 766 So.2d 440 (Fla. 4th DCA 2000).
It is also undisputed that Lussy has abused the processes of this Court, as well *1185as other Courts, with his numerous frivolous filings. See Lussy v. Fourth Dist Court of Appeal, 828 So.2d 1026 (Fla.2002). The instant appeal which consists of further incoherent and meritless arguments, provides yet another example of Mr. Lus-sy’s abuse of the legal system.
As noted by the Florida Supreme Court in Lussy v. Fourth Dist Court of Appeal, 828 So.2d at 1027: “Abuse of the legal system is a serious matter, one that requires this Court to exercise its inherent authority to prevent ... Lussy has abused the processes of this Court with his constant filings. Accordingly, a limitation on Lussy’s ability to file would further the constitutional right of access because it would permit this Court to devote its finite resources to the consideration of legitimate claims filed by others.” We now similarly determine that Lussy’s filing of frivolous judicial pleadings with no basis in law or fact interferes with the process of judicial administration and requires a restriction in this Court. See Lussy v. Fourth Dist Court of Appeal, 828 So.2d at 1027; Sibley v. Sibley, 885 So.2d 980 (Fla. 3d DCA 2004); Slizyk v. Smilack, 734 So.2d 1166 (Fla. 5th DCA 1999). ....
Accordingly, Lussy is hereby sanctioned and prohibited from filing any further pro se legal documents in this Court. Any legal documents shall be filed on .Lussy’s behalf only by an attorney licensed to practice law in the State of Florida. Should Lussy violate this directive, he will be subject to further sanctions.
Affirmed; sanctions granted.
GERSTEN, FLETCHER and SHEPHERD, Associate Judges, concur.